Citation Nr: 1449428	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, claimed as herniated discs at L4-L5 and L5-S1, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to February 2007, including service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision from Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was previously remanded by the Board in November 2012 for additional development.  All requested actions have been completed.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran reported being at risk for losing his job because of absences from work due to his service-connected low back disability in 2009, and later shows that he was unemployed in 2013.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the record and is within the jurisdiction of the Board.

The issues of entitlement to a rating in excess of 40 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine to 20 degrees on repeat testing due to pain.



CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Additionally, in evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran seeks a higher rating for his low back disability, diagnosed as herniated discs at L4-L5 and L5-S1, currently rated as 20 percent disabling pursuant to DC 5243.  This diagnostic code directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2014).  There are no separate ratings in effect for radiculopathy or any other associated neurologic impairment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  

The Veteran was afforded a VA examination in June 2008 in connection with his claim for an increased rating.  The VA examiner noted that he exhibited a limitation of forward flexion in his thoracolumbar spine to 20 degrees because of pain on repeat testing.  Thus, the Veteran is entitled to a disability rating of 40 percent for his low back disability throughout the appeal period.  


ORDER

A 40 percent rating for a low back disability is granted, subject to the law and regulations governing payment of monetary benefits.  


REMAND

This matter is remanded for further development to determine whether the Veteran is entitled to a rating in excess of 40 percent.  In addition to considering whether a higher rating is warranted for the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a , The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  During his October 2009 VA examination, the Veteran reported having urinary frequency and fecal incontinence.  His medical records from January 2010 also show complaints of fecal incontinence and a referral for a neurosurgical consultation; however, another note from March 2010 shows that the consultation was cancelled based on a review of the Veteran's MRI results.  The January 2013 VA examination report states that the Veteran does not have any neurologic abnormalities or findings related to his back condition such as bowel or bladder problems; however, there is no discussion of the Veteran's prior complaints of bowel and bladder problems.  On remand, the VA examiner should address the disparity in the VA examination and medical records concerning the Veteran's reported neurologic symptoms.  

Additionally, this matter is remanded for development and consideration of whether a TDIU is warranted.  As noted above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the record suggests that the Veteran's service-connected low back disability affects his ability to work.  On VA examination in October 2009, the Veteran stated that he was at risk for losing his job because of absenteeism due to back pain, and reported that his back disability caused him extreme difficulty in performing activities of daily living.  See October 2009 VA Examination Report.  During a January 2010 medical appointment, the Veteran reported to his treating provider that he required assistance to bathe, dress, shower, brush his teeth, and clean himself after toileting.  See January 2010 Medical Record.  During a January 2013 VA examination, the Veteran reported that he had not worked for more than a year.  The January 2013 VA examiner opined that his back condition did not impact his ability to work, but did not provide any reasoning for this opinion beyond a statement that the Veteran did not bring any evidence of a "medical certificate" during the last year.  The Board finds that the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation as a due to his service-connect low back disability is reasonably raised by the record, but there is insufficient evidence in the record to determine whether the Veteran is unemployable and if so, whether it is due solely to his service-connected disabilities.  Thus, this case must be remanded for further development.  

Finally, the record indicates that the Veteran received a vocational rehabilitation evaluation in January 2010; however, these records have not been associated with the claims file.  On remand, these records should be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, physically or electronically, all outstanding VA and private medical records, if any, regarding the Veteran's treatment for his current low back disability and any associated radicular pain and/or bowel or bladder issues.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Obtain vocational rehabilitation records, if any, and associate them with the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature extent and severity of his low back disability and the impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Invite the Veteran to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

5.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examination should include an interview with the Veteran concerning his history and current complaints of radicular pain in his extremities, and any history and current complaints of bladder or bowel symptoms, including urinary frequency and fecal incontinence.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner should also state whether the veteran has bowel or bladder problems related to his low back disability.  In doing so, the examiner should address the disparity in the record concerning the Veteran's reported symptoms of radicular pain, urinary frequency and fecal incontinence (see October 2009 VA Examination; see also January 2010 and March 2010 VA Medical Records) and the findings reported in his January 2013 examination.  

The examiner should also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation in light of this Veteran's education, training and experience.  All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal, including entitlement to a TDIU. If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC). The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


